Case 01-01139-AMC Doc 33103 Filed 07/26/19 Pageiof3

OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
POST-CONFIRMATION QUARTERLY SUMMARY REPORT

This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.

Debtor's Name:_W.R. Grace & Co, Bank:_See attached
Bankruptcy Number:_01-01139 Account Number:_See attached
Date of Confirmation: July 23, 2019 Account Type:_See attached

Reporting Period (month/year): June 30, 2019

 

[Beginning Cash Balance: $ - j

All receipts received by the debtor:

 

 

 

 

 

 

 

 

 

 

 

 

 

| Cash Sales: $0 |
| Collection of Accounts Receivable: $ 50,269,524 |
| Proceeds from Litigation (settlement or otherwise): $0 |
| Sale of Debtor's Assets: $0 |
| Capital Infusion pursuant to the Plan: $0 }
t Total of cash received: $ 50,269,524 |
{Total of cash available: $ 50,269,524 |

 

Less all disbursements or payments {including payments made under the confirmed plan) made by the Debtor:

 

Disbursements made under the plan, excluding the administrative
claims of bankruptcy professionals: $0

 

 

Disbursements made pursuant to the administrative claims of

 

 

 

 

 

 

 

 

bankruptcy professionals: $0
| All other disbursements made in the ordinary course: $ 50,269,524 |
| Total Disbursements $50,269,524 |
{Ending Cash Balance $0 |

 

Pursuant to 28 U.S.C. Section 1746(2), | hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and belief.

7) (25 | \4 William C. Dockman, VP and Controller

Date Name/Title

Debtor: LI C 0) “Le on ae

Case Number:_01-01139
Case 01-01139-AMC

Doc 33103 Filed 07/26/19 Page 2 of 3

 

 

 

 

 

 

W. R. Grace & Co. Total

Beginning Cash Balance ]

$ . .
Total of cash received

$ 50,269,524 50,269,524
Total Disbursements

$ 50,269,524 50,269,524
Ending Cash Balance

$ - .

 

 

 

 

Zof4

Chart 7
Case 01-01139-AMC Doc 33103 Filed 07/26/19 Page 3of3
Chart ft

OF QUARTER

TRANSFERS IN - FILING ENTITY CASH ACCOUNTS

 

dota
